Citation Nr: 1207831	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for testicular cancer. 

2.  Entitlement to service connection for asbestos exposure. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally requested a Travel Board hearing at the RO; however, he withdrew that request in March 2010.  Subsequently in July 2011, the Veteran's representative requested a video-conference hearing before the Board at the Denver RO.  The Veteran reasserted his desire to have a hearing in a January 2012 form requesting a hearing before a Veterans Law Judge of the Board via video-conference at his local regional office.  As the Veteran has requested a Board video-conference hearing and no hearing has yet to be carried out, a remand is necessary to afford the Veteran an opportunity to present testimony at a Board video-conference personal hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


